UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4026


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISAAC LEE SMATHERS, JR.,

                Defendant – Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         Thomas D. Schroeder,
District Judge. (1:08-cr-00327-TDS-1)


Submitted:   August 31, 2011            Decided:   September 13, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER PORTER & VERMITSKY, PLLC,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Isaac    Lee    Smathers,        Jr.,   appeals   the     200-month

sentence imposed by the district court on remand following his

guilty plea to sexual exploitation of minors, in violation of 18

U.S.C.A. § 2251(a) (West Supp. 2011).             Smathers’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning   whether    the     district     court’s    downward     variant

sentence was reasonable.         Smathers was advised of his right to

file a pro se supplemental brief but did not file one.               Finding

no error, we affirm.

          The sole issue raised by counsel is whether Smathers’s

sentence is reasonable.         In reviewing a sentence, we must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the § 3553(a)

factors, or failing to adequately explain the sentence.              Gall v.

United   States,   552   U.S.    38,   51    (2007).     Because    Smathers

preserved his claim of error below, we review for reasonableness

under an abuse of discretion standard, reversing “unless . . .

the error was harmless.”         United States v. Lynn, 592 F.3d 572,

576, 578 (4th Cir. 2010); see Gall, 552 U.S. at 46.               Our review

of the record leads us to conclude that the district court did

not commit procedural error in imposing Smathers’s sentence.

                                       2
             We next consider the substantive reasonableness of the

sentence,        “tak[ing]       into     account            the     totality      of     the

circumstances.         Gall, 552 U.S. at 51.                  We may not presume an

outside-Guidelines         sentence      is    unreasonable;          we    “may   consider

the extent of the deviation, but must give due deference to the

district     court’s      decision      that      the    §    3553(a)       factors,     on    a

whole, justify the extent of the variance.”                            Id.       Our review

leads   us    to    conclude      that    the      district         court    committed        no

substantive error in imposing the sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Smathers, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If Smathers requests that a petition be filed, but

counsel      believes     that    such    a       petition         would    be   frivolous,

counsel    may     move   in     this    court     for       leave    to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Smathers.             We therefore deny counsel’s motion to

withdraw at this time.             We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials     before      the    court    and      argument         would    not   aid    the

decisional process.

                                                                                   AFFIRMED

                                              3